 GRAY DRUG STORES, INC.171(BRAY DRUG STORES, INC.andRETAIL CLERKS INTERNATIONALAsso-CIATIONLOCALNo. 1059,AFL, PETITIONER.Case No. 9-RC-1140.July 13,1951Decision and Certification of RepresentativesOn April 4, 1951, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted among1he employees in the stipulated unit under the direction and supervi-,sion of the Regional Director for the Ninth Region.Upon the com-pletion of the eleotion, the Regional Director issued and duly serveda tally of, ballots upon the parties concerned.The tally shows thatthe vote was distributed as follows :Approximate number of eligible voters--------------------------240Void ballots----------------------------------------------------3Votes cast for Petitioner----------------------------------------100Votes cast against Petitioner------------------------------------81Valid votes counted--------------------------------------------181Challenged ballots----------------------------------------------13Valid votes counted plus challenged ballots-----------------------194On April 9, 1951, the Employer filed objections to conduct affectingthe results of the election. After an investigation, the Regional Di-rector, on May 14, 1951, issued his report on objections in which hefound that the objections were without merit and recommended thatthey be overruled.Thereafter the Employer filed timely exceptionsto the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the basis of the entire record in this case, the Board makesthe following findings of fact :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-.ployees of the Employer.3.A question affecting commerce has arisen concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All employees of the Employer's retail stores located in FranklinCounty, Ohio, including all regular part-time employees scheduledtowork 8 hours or more per week, but excludingstoremanagers,..assistant store managers, pharmacists, store checkers, postal substa-tion clerks, window trimmers, photo finishing department employees,porters, office and clerical employees, guards, professionalemployees,and supervisors as defined in he Act; constitute a unit appropriate95 NLRB No. 28. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.,5. In its objections, the Employer alleged that (1) a free and fairelection was prevented by the Petitioner's preelection circulation ofmarked sample ballots which were identical in appearance to thatposted on the Board's official notice of election; (2) the employees'free choice was inhibited by the distribution before election of falseand scurrilous statements by the Petitioner concerning the Company,its officers, conduct, and policies; (3) the Employer was aggrievedby the action of the Board's agent in refusing to allow two eligiblevoters to cast their ballots when they appeared at the polls at StoreNo. 62, and further, that a third voter was denied the opportunityto vote due to the fact that she was temporarily engaged with acustomer at the time; and (4) the Employer's position was prejudicedby the fact that the Board's agent challenged the right of a voterto cast a ballot, and "accused" her of being a supervisor.Objection (1).-The Regional Director's investigation disclosedthat the Petitioner circulated among the employees before the electionmarked sample ballots which were exact facsimiles (other than themarks in the "Yes" box) of the Board's official ballot as shown onthe Regional Director's notice of election.Neither the facsimiles ascirculated nor the ballot as shown on the notice of election containedthe signature of the Regional Director or any representative of theBoard, and both of them prominently carried the word "SAMPLE"across their face.We have previously held that where the distributedsample ballot is clearly marked "SAMPLE" and doesnotbear thename of the Board's official representative, the employees eligibleto vote are not likely to be misled and there is no prejudice to therights of any party to the election.2Accordingly, the objection isoverruled.Objection(2).-The -Petitioner distributed preelection campaigncirculars containing statements to the effect that the Employer paidwages that were less than the "federal minimum level," and that theEmployer was not in fact willing to raise wages although it couldraise them 10 percent without Federal approval.The circulars alsopurported to answer an argument by the Employer that union mem-bers would be subject to initiation fees, fines, and assessments, by thestatement that "the federal labor law . . . makes fines and assessmentsuncollectible."The Employer contends that all these statementswere false and misleading, alleging that (a) the Fair Labor StandardsAct does not apply to the Employer's retail stores, (b) under.wage'This is the unit agreed upon in the stipulation for the consent election and used bythe parties and the Board's representative as the basis for determining voter eligibility.2 Gate City Table Co., Inc.,87 NLRB 1120. Cf.The Am-O-Krome Company,92 NLRB893.See alsoSears, Roebuck&Co., 47 NLRB 291.1 GRAY DRUG STORES, INC.173stabilization 10-percent wage increases are granted only "in certaincircumstances," and (c) the statement as to fines and assessments isa deliberate misrepresentation of Federal labor law.The -Petitioner's preelection circulars, however, contain no threatsor other elements of intimidation or coercion.The Board has heldthat it cannot censor the information, misinformation, argument, andstatements of opinion which accompany preelection campaigns. Inthe absence of violence the Board has not undertaken to police suchcampaigns, as by weighing the truth or falsity of campaign utter-ances.3As it is apparent that the Petitioner's statements mentionedabove were no more than mere preelection propaganda, which theEmployer, if he chose, was privileged to answer, we find no meritin this objection and shall overrule it.Objection(3).-In its objections, the Employer asserts that theBoard's agent prevented two eligible voters from voting who pre-sented themselves at the polls at store No. 62; and that one eligiblevoter at this store was not given the opportunity to vote because shewas temporarily engaged with a customer at the time. The RegionalDirector reports the Employer's contention to be that employees DaisyDunno and Adelaide Mattingley were arbitrarily prevented from vot-ing by the Board agent because they presented themselves at the.polling place a few seconds after the scheduled voting time, and thatemployee Margaret Neff was prevented from voting because she wastemporarily delayed while waiting on a customer.The Regional Di-rector found, in effect, that Dunno presented herself to vote afterthe polls were closed, and that Mattingley did not appear at the polls-at any time.As to Neff, he found that she had ample opportunity tobecome acquainted with the time of the polling and thereby safeguardher right to vote.The Employer does not except to the RegionalDirector's specific findings of evidence, disclosed by his investigation,but only to the statement in.his report that the Employer concedesthat Dunno went to the polling place a few seconds after the closeof the scheduled voting time.The Regional Director concluded that1zo employee who appeared at the polling place to vote during thedesignated polling periods was denied an opportunity to vote.Weshall adopt the Regional Director's findings and conclusions, andoverrule the objection.Objection(4).-The Employer further alleges in its objections thatthe Board agent improperly challenged an eligible employee at storeNo. 62, and "accused" her of being a supervisor.The Regional Di-rector reported that this employee, Mattilda Brandon, was erroneouslyomitted from the eligibility list submitted by the Employer, and thatthe Board agent questioned her eligibility when she appeared to vote8Maywood Hoisery Mills,Inc.,64 NLRB 146, 150.See alsoWileyMfg., Inc.,93NLRB No. 267;Balboa Pacific Corporation,92 NLRB 85. 174DECISIONS OF;-;NATIONAL: LABOR RELATIONS BOARDduring the morning period,.-but did not deny her an opportunity tocast a challenged ballot if she so desired.The erroneous omission ofher name was thereafter corrected by agreement of the parties, andshe cast an unchallenged ballot during the afternoon voting: period.The Employer does not except to'these'factual findings.We find thatthe action of the Board agent was proper under the circumstances.We shall overrule the objection.As the tally of ballots shows that the Petitioner has received a ma-jority of the valid votes cast, and as the challenged ballots are notsufficient in number to affect the results of the election, we shall certifythe Petitioner.Certification of RepresentativesIT IS HEREBY CERTIFIED that Retail Clerks International AssociationLocal No. 1059, AFL, has been designated and selected by a majorityof the employees in the unit described in paragraph numbered 4, above,as their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, Retail. Clerks InternationalAssociation' Local No. 1059, AFL, is the exclusive representative ofall such employees for the purposes of collective bargaining ,with re-tpect to rates of pay, wages, hours of employment, and other, condi-tions of employment.TIDE WATER ASSOCIATED OIL COMPANYandOIL WORKERS INTERNA-TIONAL UNION, CIO.Case No. 20-CA-170.July 13, 1951OrderDismissing ComplaintOn June 28, 1949, the General Counsel issued a complaint againstthe Respondent in the above-entitled proceeding alleging that ' theRespondent had engaged. in and was engaging in unfair labor prac-ticeswithin the meaning of the Act. On various dates betweenOctober 25 and November 10, 1949; a hearing in this proceeding washeld before Trial Examiner Peter F. Ward.A further hearing washeld before the Trial Examiner on June A 5, 1950. On October 10,1950, the Trial' Examiner issued his Intermediate Report makingcertain findings, conclusions, and recommendations.Thereafter, theRespondent, the Union, and the General Counsel filed exceptions to-the Intermediate Report and supporting briefs._On May 25, 1951, the Respondent filed with the Board and dulyserved upon the parties a separate document in which it renewed themotion to dismiss the complaint in its entirety which it initially madeat the hearing.No responses were received from the parties in opposi-motion. 'The motion is grounded in substance upon thetion to the95 NLRB No. 33.